DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 01/13/2021. Claims 1, 3, and 5 have been amended, new claims 17-20 have been added, and claims 2, 4, and 15 have been cancelled. Therefore, claims 1, 3, 5-14, and 16-20 are presently pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-14, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 19-20 the limitation “a fixing sleeve embedded into an upper part of the first through hole” is unclear. Figure 5 shows the fixing sleeve and the first through hole but it is unclear how the fixing sleeve is embedded in the first through hole when they are not in contact with one another.
All remaining claims are rejected based on their dependency of a rejected base claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (CN 106618992).

    PNG
    media_image1.png
    769
    893
    media_image1.png
    Greyscale











Annotated fig 1 of Li.







    PNG
    media_image2.png
    719
    802
    media_image2.png
    Greyscale








Annotated fig 3 of Li.
With respect to claim 1, Li discloses a scalp massager (fig 1; abstract line 1 of translation) comprising a housing (10, fig 1), a motor (20, fig 1) arranged inside the housing (see 20 inside 10 in fig 1), a transmission assembly (30, fig 1) configured to be driven by the motor (see lines 170-174 of Li translation), and a plurality of massaging head assemblies (40, fig 1; four different heads) and having a lower portion protruding out of the housing (see fig 3; 42/43 protrudes passed housing part 323), the transmission assembly a worm-and-gear speed reduction assembly (gear (33) ) and a plurality of driving gears (34, fig 3; four instances) driven by the speed reduction assembly and configured to drive each head respectively (see Li translation lines 174-176), the plurality of driving gears are horizontally arranged (see gear arrangement in fig 3) 

With respect to claim 5, Li discloses that the massaging head assembly further comprises a waterproof plastic jacket (see annotated Li fig 1 above); the waterproof plastic jacket has an opening end and an end opposite the opening end (see annotated Li fig 1 above); the opening end is sandwiched between the fixing assembly and the housing (see fig 1 of Li); and the end opposite to the opening end has a through hole, and the lower end of the rocker protrudes out of the through hole.
With respect to claim 6, Li discloses that the massaging head assembly further comprises a massaging head fixing member (see annotated Li fig 1 above); the massaging head fixing member is fixed at the lower end of the rocker (rocker is connected in fixing member); a top end of the massaging head fixing member is in fixed connection with the waterproof plastic jacket (see connection in annotated fig 1 of Li above); and a bottom end of the massaging head fixing member (see annotated Li fig 1 above) is in fixed connection with the massaging head (the member and the head are attached in fig 1 of Li).
With respect to claim 17, Li discloses that the rotation stopper is a bump protruding from the surface of the ball (see stopper (312, fig 4 of Li)).
With respect to claim 18, Li discloses the waterproof plastic jacket has a wrinkle (see annotated fig 1 of Li above).
With respect to claim 19, Li discloses that the waterproof jacket is made of a soft plastic material (see lines 53-54 of Li translation)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-8, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over LI in view of Matsuki (WO2012/035931). 

    PNG
    media_image3.png
    539
    490
    media_image3.png
    Greyscale












Annotated fig 4 of Matsuki.
With respect to claim 7, Li discloses all the elements of the invention as claimed above but lacks the plastic jacket is provided thereon with a mounting groove annually arranged at the periphery of the through hole; the top end of the massaging head fixing member extends into the mounting groove; an end face of the top end of the massaging head fixing member is provided with a clamping groove, and the mounting groove is provided therein with a clamping block which is configured to be locked inside the clamping groove.
However, Matsuki teaches a massager (10, fig 4 of Matsuki) with a jacket (61d, fig 4 of Matsuki) is provided thereon with a mounting groove (see annotated Matsuki fig 4) annually arranged at the periphery of a through hole (see annotated Matsuki fig 4); the top end of the massaging head fixing member extends into the mounting groove; an end face of the top end of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the massaging head assembly of Li to include the connection in the jacket as taught by Matsuki so as to provide a secure connection between the massaging head and housing. 
With respect to claims 8 and 16, the modified Li shows the massaging head fixing member has a central hole (see annotated Matsuki fig 4 above) and the lower and of the rocker is inserted into the central hole (modification by Matsuki has the rocker in place of (47) which the lower end is inserted in the central hole) an upper end face of the massaging head is provided with a mounting hole (see annotated fig 1 of Li (‘992)) and the bottom end of the massaging head fixing member is fixed inside the mounting hole (see fig 1 of Li (‘992) in annotated fig above the fixing member is in the mounting hole).
With respect to claim 20, Li discloses a motor (20, fig 1 of Li) but is silent regarding the housing is further provided therein with a battery assembly, and a printed circuit board in electric connection with the battery assembly and configured to control the motor; and an upper surface of the housing is provided with a switch control button.
However, Matsuki teaches a massager (10, fig 4 of Matsuki) with a housing (13, fig 3 of Matsuki) provided with a battery assembly (33, fig 3 of Matsuki), and a printed circuit board (35, fig 5 of Matsuki) in electric connection with the battery assembly (see [0048], lines 8-9 of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inner housing of Li to include the battery, circuit board, and button as taught by Matsuki so as to provide controllable electronics.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Chen (2013/0060175). 
With respect to claim 9, Li discloses a speed reduction assembly (see claim 2 above) but lacks the assembly comprising a worm fixed at an output shaft of the motor, two worm gears located respectively at two sides of the worm and meshing with the worm, and two gear sets respectively meshing with the two worm gears.
However, Chen teaches a massager with a worm-and-gear speed reduction assembly (20/211/30-33, fig 1 of Chen) comprising a worm (211, fig 1 of Chen) fixed at an output shaft of the motor (see connection to motor (20) in fig 1 of Chen), two worm gears (31, fig 1; on right and left side of worm) located respectively at two sides of the worm and meshing with the worm, and two gear sets (32/33, fig 1; on left and right sides of worm) respectively meshing with the two worm gears.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speed reduction assembly of Li to include the gears and worm as taught by Chen so as to provide various massaging affects for the user (see [0002], lines 1-3 of Chen).
.
Claim 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Li ('992) in view of Li (CN205434294) and Williams (D046240).

    PNG
    media_image4.png
    252
    455
    media_image4.png
    Greyscale






Annotated fig 1 of Li (‘294).
With respect to claim 11, Li discloses that each massaging head comprises a base (see annotated Li fig 1 above) located at an upper thereof, and a plurality of massaging contacts (43, fig 1 of Li (‘992)) located at a bottom of the base (see location in fig 1 of Li (‘992)) ; a cross section of the base is circular (see fig 5 of Li (‘992) upper portion is a circle) but lacks the massaging contacts comprising first, second and third pluralities of massaging contacts. 
	However, Li (‘294) teaches a scalp massager with massaging contacts comprising a plurality of first massaging contacts arranged in an annular pattern along an outer periphery of the circular base, a plurality of second massaging contacts arranged in an annular pattern at an inner side of the plurality of the first massaging contacts, and third massaging contacts arranged 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the massaging contacts of Li (‘992) with first, second, and third contacts as taught by Li (‘294) so as to provide a more intense massaging effect.


    PNG
    media_image5.png
    163
    157
    media_image5.png
    Greyscale
	




Annotated fig 1 of Williams.
Further, the modified Li lacks a plurality of third massaging contacts arranged in an annular pattern.
	However, Williams teaches a massager (fig 1 of Williams) with a plurality of third massage contacts (see annotated fig 1) arranged in an annular pattern
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the third massage contact of the modified Li to include a plurality of annular contacts as taught by Williams so as to provide more connect with the users scalp to increase the massaging affect.
With respect to claim 12, the modified Li shows that the plurality of the first massaging contacts have the same height, the plurality of the second massaging contacts have the same 
With respect to claim 13, the modified Li shows that the height of each said first massaging contact is smaller than the height of each said second massaging contact (see fig 2 of Li (‘294) the shaded first contacts are shorter than the second contacts), and the height of each said second massaging contact is smaller than the height of each said third massaging contact (see fig 2 of Li (‘294) longest contact in the middle is third plurality).
With respect to claim 14, the modified Li shows that the first, second, and third massaging contacts all present a shape of a truncated cone (see fig 1, the contacts are cone shaped with the tip flattened in a truncated cone shape).
Response to Arguments
Applicant's arguments filed 01/12/2021 have been fully considered but they are not persuasive. On pg. 8 of Applicant's remarks, the argument "Li fails to disclose that a fixing sleeve embedded into an upper part of the first through hole" is not taken well. As shown in the annotated fig 3 of Li, there is a sleeve within the through hole. Thus, rejection stands.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153.  The examiner can normally be reached on Monday - Friday 7:30 a.m. - 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/KELSEY E BALLER/            Examiner, Art Unit 3785                                                                                                                                                                                            
/RACHEL T SIPPEL/            Primary Examiner, Art Unit 3785